                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
vs.                                           )      Case No. 17-00274-CR-W-GAF
                                              )
ELBERT J. HOLLY,                              )
                                              )
                       Defendant.             )

                                             ORDER

         Now before the Court is defendant’s motion to suppress evidence (Doc. 54). Defendant

seeks to suppress all evidence and testimony related to the evidence obtained as a result of the

search and seizure of his person and his vehicle.

         On March 2, 2018, Chief United States Magistrate Judge Matt W. Whitworth conducted

an evidentiary hearing on defendant’s motion and on July 9, 2018, Judge Whitworth conducted a

supplemental hearing on defendant’s motion. On November 14, 2018, Judge Whitworth issued

his Report and Recommendation (Doc. 54). Defendant filed his Objections to the Report and

Recommendation (Doc. 59) on December 13, 2018.

         Upon careful and independent review of the pending motion, as well as the applicable law,

this Court hereby adopts and incorporates as its own Opinion and Order the Report and

Recommendation of Chief United States Magistrate Judge Matt W. Whitworth. Accordingly, it is

hereby
     ORDERED that defendant’s motion to suppress evidence (Doc. 22) is DENIED.

                                             s/ Gary A. Fenner
                                             GARY A. FENNER, JUDGE
                                             UNITED STATES DISTRICT COURT

DATED: December 13, 2018
